Citation Nr: 0810370	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-41 551	)	DATE
	)
      MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include damage to the bronchial tubes.

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for bursitis. 

4.  Entitlement to service connection for residuals of a head 
injury. 

5.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Attorney-at-law, Virginia A. 
Girard-Brady

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on merged appeal from a February 2003 RO decision, 
which denied a claim for service connection for bronchial 
damage due to in-service exposure to herbicides and chemical 
smoke, and a December 2004 RO decision, which denied claims 
for service connection for a lung condition, a right arm 
condition, depression, bursitis, and a head injury.

The record reflects that the veteran submitted additional 
medical evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.  In addition, a statement written by the veteran's 
brother was also submitted to the Board in support of these 
claims after the statement of the case (SOC) was issued.  
This statement was accompanied by a letter dated March 27, 
2006 from the veteran's representative indicating that the 
veteran wished the waiver he submitted with the medical 
evidence to apply to the statement submitted by the veteran's 
brother.  While a new waiver was not submitted at this time, 
the Board finds that it is clear from the March 27, 2006 
letter that the veteran intended to waive initial review of 
this evidence by the agency of original jurisdiction.  In 
addition, the Board notes that this new evidence duplicates 
the veteran's previously submitted contentions that he has a 
right arm disability, depression, and a lung disability as 
the result of his active duty service.  Therefore, the Board 
will proceed to the merits of the case. 

The issue of entitlement to service connection for a lung 
disability, to include damage to the bronchial tubes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown by competent medical evidence to 
have a right arm disability that is etiologically related to 
a disease, injury, or event in service.

2.  The veteran is not shown by competent medical evidence to 
have bursitis that is etiologically related to a disease, 
injury, or event in service.

3.  The veteran is not shown by competent medical evidence to 
have residuals of a head injury that are etiologically 
related to a disease, injury, or event in service.

4.  The veteran's depression is not shown by competent 
medical evidence to be etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  A right arm disability was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

2.  Bursitis was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

3.  Residuals of a head injury were not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

4.  The veteran's depression was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

VCAA letters dated in December 2002 and March 2004 fully 
satisfied the duty to notify provisions in regards to the 
veteran's claims for service connection.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  VA 
has fulfilled its duty to assist.  

In regards to the veteran's claims of service connection, the 
Board notes that the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
for either depression or bursitis because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  The Board also 
concludes that an examination is not needed in this case for 
either a right arm disability or residuals of a head injury, 
as the only evidence indicating that the veteran has these 
current disabilities is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

As an initial matter, it is noted that the veteran does not 
claim that he has a right arm disability, depression, 
bursitis, or residuals of a head injury as the result of 
combat service, nor does his DD-214 Form reflect that he 
received any medals indicative of combat service.  As such, 
38 U.S.C.A. § 1154(b) need not be applied.  

1.  Entitlement to service connection for a right arm 
disability, bursitis, and residuals of a head injury.

The veteran has contended that he has a right arm disability, 
bursitis, and residuals of a head injury as the result of his 
active duty service.  See Claim, September 2003.  

A review of the veteran's service medical records reflects no 
complaints, treatment, or diagnoses of a head injury or 
bursitis.  The Board acknowledges that the veteran's service 
medical records do reflect that the veteran had abrasions on 
his right arm after suffering an in-service fall in May 1966.  
At this time, the veteran reported sharp pain and difficulty 
lifting his right arm.  

Despite these in-service treatment records of an injury to 
his right arm, there is no indication in the medical evidence 
of record that the veteran has a current diagnosis of a right 
arm disability.  The Board acknowledges that the veteran 
complained of general pain on the right side of his body in 
October 2002.  See VA Medical Center (VAMC) treatment record, 
October 2002.  However, this complaint was noted the day 
after the veteran was involved in an automobile accident.  
The claims folder contains no record of treatment of a right 
arm disability at any time post-service.  In addition, the 
claims folder contains no medical evidence reflecting a 
current diagnosis of or treatment for bursitis or residuals 
of a head injury.  
	
The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the competent medical evidence of record does not 
show the veteran to have a current right arm disability, 
bursitis, or residuals of a head injury, there may be no 
service connection for these claimed disabilities.  

The Board notes the veteran's assertions that he currently 
has a right arm disability, residuals of a head injury, and 
bursitis as the result of his active duty service.  See 
Claim, September 2003.  No medical evidence, however, has 
been submitted to support these contentions.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding diagnoses are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994). 

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for a right arm disability, bursitis, 
and residuals of a head injury must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

2.  Entitlement to service connection for depression.

The veteran has contended that he has depression as the 
result of his active duty service.  See Claim, September 
2003.  

A review of the veteran's service medical records does not 
reflect any complaints, treatment, or diagnosis of depression 
during service. 

It is clear from the evidence of record that the veteran has 
been currently diagnosed as having depression.  See VAMC 
treatment record, September 2004.  However, there is no 
evidence of record linking the veteran's depression to his 
active duty service.  In addition, it should be noted that 
the veteran has specifically stated that his depression stems 
from his divorce.  See VAMC treatment record, July 2002. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, there is no evidence of record that the 
veteran had depression in service and no competent medical 
opinion has related his depression to service.  Thus, the 
veteran's claim must fail.  See Hickson, supra. 
In addition, it should be noted that the first evidence of 
record noting that the veteran was depressed is from 1996, 
over 30 years after his discharge from service.  See 
generally VAMC treatment records, December 1996.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Given the amount of time that passed between service and the 
first treatment of record of depression, and the fact that 
the claims folder completely lacks any medical opinion or 
indication that the veteran's depression is related to his 
active duty, the Board has determined that service connection 
is not warranted for depression.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for depression, must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for a right arm disability 
is denied.

Entitlement to service connection for bursitis is denied. 

Entitlement to service connection for residuals of a head 
injury is denied. 

Entitlement to service connection for depression is denied.





REMAND

The veteran alleges that he currently has a lung disability 
as the result of his active duty service.  See Claim, June 
2002.  After a thorough review of the veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.  
Specifically, this issue must be remanded in order to 
schedule the veteran for a VA examination and to obtain the 
veteran's personnel records. 

The veteran has submitted statements indicating that he 
suffered bronchial damage from exposure to chemical smoke and 
herbicides during active duty service.  See Claim, June 2002.  
The Board notes that the veteran's service medical records 
indicate that, in July 1966, the veteran inhaled about 3 deep 
breathes of chlorine while fighting a fire.  The veteran's 
service medical records also reflect that he was treated for 
a sore throat during service.  See service medical records, 
March 1966.   

The claims folder contains evidence indicating that the 
veteran has current diagnoses of chronic bronchitis, old 
granulomatous disease, and obstructive pulmonary disease.  
See VAMC treatment records, September 2004 and March 2005.  
The claims folder also contains a VA treatment note 
indicating that the veteran's chronic bronchitis is secondary 
to chemical exposure.  See VAMC September 2004.  Therefore, 
the Board finds that a VA examination must be conducted to 
determine any and all current lung disabilities the veteran 
may have, to include obstructive pulmonary disease, old 
granulomatous disease, and chronic bronchitis, and, whether 
these disabilities were incurred in or aggravated by active 
duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).  

In addition, as the veteran has claimed exposure to 
herbicides, the Board would like to take this opportunity to 
obtain the veteran's unit and personnel records to verify the 
dates of any active duty he served in Vietnam.


Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's service personnel 
and unit records.

2.	Schedule the veteran for a VA 
examination.  The claims file should be 
provided to the physician for review, 
and the physician should note that it 
has been reviewed.

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran has a lung disability, to include 
chronic bronchitis, old granulomatous 
disease, and obstructive pulmonary 
disease.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that any of the veteran's 
current lung disabilities were incurred 
in or aggravated by his active duty 
service, to include in-service exposure 
to chlorine, chemicals, smoke inhalation, 
or herbicides.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the November 2005 SOC.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


